ORDER
The opinion filed September 16, 1999 is hereby amended as follows:
At Slip Op. 11836, headnote [13], lines 11-16 [192 F.3d at 1237], delete “Thus, the sleep disorder and sexual dysfunction merely help to establish that the impairment (panic disorder after treatment) affects a major life activity; they are not relevant to the reasonable accommodation discussion, however, which focuses on the post-treatment panic disorder’s manifestations in the workplace and the employer’s response to them”.
At Slip Op. 11836, headnote [13] [192 F.3d at 1237], lines 21-24, replace “The two inquiries become related only to the extent that the disability may impact the employer’s ability to craft a reasonable accommodation for the employee” with “The two inquiries-namely, whether McAlindin is disabled and what constitutes reasonable accommodation for that disability-only intersect to the extent that McAlindin’s disability manifests itself in the workplace”.
Judge D.W. Nelson voted to deny the petition for rehearing and recommended rejection of the suggestion for rehearing en banc. Judge Reinhardt voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc. Judge Trott voted to grant the petition for rehearing and to grant the suggestion for rehearing en banc. The full court was advised of the suggestion for rehearing en banc and no active judge requested a vote on whether to rehear the matter en banc. Fed. RApp. P. 35.
*1212The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.